Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the information provided and the limited time available.
The Examiner would like to note that the 10-page IDS submitted 24 June 2021 begins with NPL item #18 and runs to NPL item #163.  Presumably NPL items #1-17 are missing. Therefore, this IDS was not considered with this office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4, 6-8, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinton et al. (Hinton, et al; "3D Printing PDMS Elastomer in a Hydrophilic Support Bath via Freeform Reversible Embedding"; ACS Biomaterials Science and Engineering, May 2016; cited in an IDS submitted 24 June 2021, hereinafter “Hinton”).

Regarding claim 1, Hinton teaches a method of making a three-dimensional object, the method comprising:
a) positioning a nozzle (p.1782 teaches a syringe extruder; see abstract figure) within a carbomer gel (see abstract) inside a container of carbomer gel (p. 1782 says the gel is in a container big enough to support the printed object);
 b) changing the position of the nozzle within the carbomer gel (the abstract teaches the syringe moves through the carbomer gel) while depositing solidifying material (abstract teaches PDMS) which becomes part of the three- dimensional object (see Fig. 4), through the nozzle, whereby the carbomer gel supports the solidifying material (abstract teaches that the carbomer supports the deposited material) at the position at which the solidifying material is deposited (abstract teaches the carbomer supports it in the form of freeform reversible embedding), which is suspended within the carbomer gel; 
wherein changing a speed of changing position of the nozzle comprises changing the volume of the material extruded per unit distance traveled as interrelated (p.1782 says the machine was coded for nozzle diameter, filament diameter, and start/end code; necessarily at the end of the print job the nozzle is not moving and no material is extruded which makes them interrelated variables; the Movie S1 in the “Supporting Information” shows the end of printing and the stopping of extruding material) process variables
and 
c) solidifying the solidifying material in the carbomer gel (p.1782 teaches that the PDMS is cured with UV light) to form a solid material, the solid material being a three-dimensional object (see Fig. 4), wherein the carbomer gel does not scar (the abstract teaches that the carbomer gel fluidizes when the nozzle is moved through it, but it acts as a solid for the PDMS that is extruded into it, indicating that the carbomer gel “heals” after the nozzle has moved through it; furthermore, healing is an inherent property of carbomer gel; See MPEP 2112.01.I. “Product And Apparatus Claims — When The Structure Recited In The Reference Is Substantially Identical To That Of The Claims, Claimed Properties Or Functions Are Presumed To Be Inherent” (stating “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”)), and wherein the carbomer gel is a water based gel (p.1783 and 1785 teach that carbomer is a hydrophilic support; p.1782 teaches that in the creation of the carbomer it is neutralized, which neutralization creates water; 1782 teaches that carbopol is a 1.2% w/v, which is a water-based gel).

Regarding claim 3, Hinton teaches wherein depositing the solidifying material through the nozzle further comprises varying a rate at which the solidifying material is deposited (p. 1783 teaches filaments were FRE printed with diameters 140, 280, and 400 μm)

Regarding claim 6, Hinton teaches wherein solidifying the solidifying material comprises exposing the solidifying material to light or heat (p. 1783 Fig. 2 teaches curing by heat; p.1782 teaches that in the prior art the PDMS is cured with UV light). 

Regarding claim 7, Hinton teaches wherein solidifying the solidifying material comprises allowing the solidifying material to cool (p. 1783 Fig. 2 shows lines after heating to a cure temperature and then cooling, where the figures may show any effects of the cure temperature on deformation). 

Regarding claim 8, Hinton teaches wherein solidifying the solidifying material comprises exposing the solidifying material to light while depositing the solidifying material through the nozzle (p.1782 teaches that in the prior art the PDMS is held in place by the support until it is cured with UV light).

Regarding claim 9, Hinton teaches wherein the solidifying material is a polymer, a rubber, a pulp, a foam, a metal, a concrete, or an epoxy resin (p.1782 teaches solidifying PDMS).

Regarding claim 14, Hinton teaches wherein the carbomer gel is a suspension (1784 teaches a carbomer suspension). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinton. 

Regarding claim 15, Hinton fails to teach wherein the carbomer gel has a viscosity between about 20000 centipoise and about 50000 centipoise. However, Hinton teaches that the viscosity of the carbomer gels may be modulated based upon the amount of buffer or type of buffer (as in Fig. 3) and that adding salts may decrease the viscosity of the gel (p. 1784). As such, the viscosity is a result effective variable. See MPEP 2144.05.II.B (stating that a result effective variable is a “variable which achieves a recognized result” and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range).  

Claims 2, 4, 10, 14, 16, 20-24 and 27 are rejected under 103 as being unpatentable in over Hinton in view of Millar (US Pub No 2016/0067918 A1, hereinafter “Millar”). 

Hinton fails to explicitly teach the limitations of claims 2, 4, 10, 16, 20-24, and 27. 

Regarding claim 2, Millar teaches wherein the nozzle is affixed to a multi- axis machine ([0026] teaches that the nozzle may be attached to a six-axis arm), and wherein changing the position of the nozzle through the carbomer gel comprises moving one or more axes of the multi-axis machine to which the nozzle is affixed ([0026]).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned.  

	Regarding claim 4, Millar teaches wherein changing the position of the nozzle within the carbomer gel further comprises changing the position of the nozzle at varying speeds ([0025] teaches that the movement of the nozzle depends upon the extrusion rate; [0029] teaches that the nozzle may be vibrated while moving through the matrix, which creates an irregular speed).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned.  

	Regarding claim 10, Millar teaches wherein the rubber is a silicone rubber ([0028] teaches the use of silicone as a feed material). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned. 

Regarding claim 14, Hinton teaches wherein the carbomer gel is a suspension (p.1784 the note for Figure 3 states the Carbopol is a suspension). 

	Regarding claim 16, Millar teaches wherein the nozzle has a circular-shaped, rectangular- shaped, square-shaped, diamond-shaped, V-shaped, U-shaped, or C-shaped tip through which the solidifying material is deposited (see Fig. 2A showing a circular-shaped nozzle).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned. 

	Regarding claim 20, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in five through eight axes simultaneously, for at least a portion of time ([0033] teaches the extrusion nozzle may move in multiple axes of a six-axis arm without being bound to particular axes of movement; [0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned. 

	Regarding claim 21, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in three through six axes simultaneously, for at least a portion of time ([0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned. 

	Regarding claim 22, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in six axes simultaneously, for at least a portion of time ([0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions; [0033] teaches the extrusion nozzle may move in multiple axes of a six-axis arm without being bound to particular axes of movement).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned.  

	Regarding claim 23, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle to deposit solidifying material onto, around, or within another object within the carbomer gel ([0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Millar. Millar teaches that using a robotic arm to deposit material can deposit materials faster than traditional additive manufacturing processes, can print large objects that are usually not printed with additive manufacturing, and through the method various mechanical properties of the printed object can be tuned. 

Claims 5, 12, 13, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Millar and further in view of Busbee et al. (US 20190039309 A1, hereinafter “Busbee”). 

Regarding claim 5, Hinton and Millar fail to teach wherein changing the position of the nozzle within the carbomer gel comprises changing a position of the container of carbomer gel.
In the same field of endeavor Busbee teaches that a substrate where the 3D printing occurs may be positioned may be translated or rotated in one or more axes ([0114]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the movable printing head of Hinton with the movable substrate of Busbee. Busbee teaches that having a translatable and rotatable substrate in addition to a movable printing head allows for printing on a wide variety of substrate surfaces and/or allow the print head to deposit material onto the substrate at a wide variety of angles ([0114]). 

Regarding claim 12, Hinton and Millar fail to teach wherein the solidifying material is a foam.
In the same field of endeavor Busbee teaches that foam may be used in 3D printing or 3D printing into a matrix ([0201]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the feed material of Hinton and the foam of Busbee. Busbee teaches that a foam may be made from a silicone polymer ([0209]). As such, a silicone foam feed material would have been predictable to a person having ordinary skill in the art at the time of filing.  

	Regarding claim 13, Hinton and Millar fail to teach wherein the solidified foam has a density of about 3 lb/ft3 to about 30 lb/ft3. 
	In the same field of endeavor Busbee teaches that the foam density may be varied according to the amount of added gas or water, the amount of chemical blowing agents, etc. Therefore, the density of the foam composition is a result effective variable dependent on the amount of gas, water, or blowing agent added to the polymer. See MPEP 2144.05.II.B (stating that a result effective variable is a “variable which achieves a recognized result” and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range).  

Regarding claim 17, Hinton and Millar fail to teach wherein the solidifying material comprises two compounds that co-polymerize, and wherein solidifying the solidifying material comprises allowing the two compounds to co-polymerize.
In the same field of endeavor Busbee teaches that a cross-linking agent, polymer, cell-forming agent, and reinforcing particles may be mixed within a print nozzle ([0150]). Further, Busbee teaches that other additives may also be introduced, for example, surfactant, silicone surfactant, UV stabilizer, catalyst, pigment, nucleation promotors, fillers for better abrasion resistance, chemical foaming agents, etc ([0151[). These materials would co-polymerize in the hardening stage (see [0047] teaching that the reinforcing particles are functionalized). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Busbee. Busbee teaches that incorporating a second material, such as reinforcing particles, may be desirable in order to improve the mechanical properties of the 3D printed article ([0051]). 

	Regarding claim 18, Hinton and Millar fail to teach wherein the nozzle further comprises a mixing portion that mixes the two compounds as they are deposited through the nozzle
In the same field of endeavor Busbee teaches a mixing compounds as they are deposited through the nozzle (see Fig. 16; [0150]; [0152] teaches a mixing chamber).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton and Busbee. Busbee teaches that mixing as taught therein, such as in the nozzle, allows for homogeneous distribution of one material with another ([0167]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Millar and further in view of Cohen (US 20160009029 A1, hereinafter “Cohen”). 

Regarding claim 11, Millar teaches printing a silicone material, but fails to teach the hardness of the silicone material. 
	In the same field of endeavor Cohen teaches that silicone objects can be in the range of 7-80 Shore A can be fabricated ([0066]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Hinton, Millar, and Cohen. Cohen teaches that the hardness of printed silicone may be varied locally ([0066]), thus a person having ordinary skill in the art at the time of filing would have found it predictable to print a silicone material with a hardness in the range of 00-10 to Shore 90D.  

Rejections over Millar and Angellini

Claims 1-4, 6-7, 9-10, 14-16, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini et al. (US Pub No 2018/0021140 A1, hereinafter “Angellini”).

Regarding claim 1, Millar teaches a method of making a three-dimensional object (see title), the method comprising: 
a) positioning a nozzle (see Fig. 2A) within a gel ([0016] teaches an aerogel as the matrix) inside a container of gel (see Fig. 2A); 
b) changing the position of the nozzle within the gel while depositing solidifying material which becomes part of the three- dimensional object through the nozzle (see Figs. 2A-2D), whereby the gel supports the solidifying material at the position at which the solidifying material is deposited which is suspended within the gel (see Figs. 2A-2D; [0046] teaches that the matrix supports the 3D object); wherein changing a speed of changing position of the nozzle comprises changing the volume of the material extruded per unit distance traveled as interrelated ([0025] teaches the speed at which the nozzle moves within the support matrix depends on the feed material and the extrusion rate; see Figs. 1-3 showing deposition rate and movement; varying the rate of extrusion is obvious in view of Millar’s teaching as an optimization, as a greater speed requires a greater extrusion rate in order to maintain a suitable extrusion diameter size) process variables
and 
c) solidifying the solidifying material in the gel to form a solid material ([0046] teaches that the matrix supports the 3D object as it solidifies), the solid material being a three-dimensional object (see Figs. 2A-2D).
Millar fails to explicitly teach that the gel is a carbomer gel. However, in the same field of endeavor Angellini teaches that the matrix for 3D printed material may be a carbomer ([0100] teaches that the hydrogel for the 3D printing matrix may be a carbomer).
Further, Angellini teaches that gels used do not scar, as they are self-healing ([0075]) and that the carbomer gel is a hydrogel, or water-based gel ([0097] teaches that carbopol is a hydrogel; see also [0088]). 
 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar ([0028] in Millar teaches that the feed material may be silicone). 
The same reasoning applies to references to a carbomer gel in the dependent claims.  

Regarding claim 2, Millar teaches wherein the nozzle is affixed to a multi- axis machine ([0026] teaches that the nozzle may be attached to a six-axis arm), and wherein changing the position of the nozzle through the carbomer gel comprises moving one or more axes of the multi-axis machine to which the nozzle is affixed ([0026]).

	Regarding claim 3, Millar teaches wherein depositing the solidifying material through the nozzle further comprises varying a rate at which the solidifying material is deposited ([0067] teaches that the extrusion can allow for the control over the dimension of formed objects; [0025] teaches that the speed of the nozzle movement depends upon the extrusion rate).
	Further, where Millar does not explicitly teach varying the rate of deposition, Angellini teaches that irregular droplets may be made by varying the amount of liquid that is injected or extruded from the nozzle ([0081]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the controlled extrusion of Millar with the varying extrusion of Angellini. Angellini teaches that the irregular extrusion may produce complex shapes such as toroidal or crescent-shapes ([0067]), and similarly Millar teaches that various geometric shapes can be created such as linear, curved-linear, zigzag, or circular shapes through controlled material deposition ([0053]). 

	Regarding claim 4, Millar teaches wherein changing the position of the nozzle within the carbomer gel further comprises changing the position of the nozzle at varying speeds ([0025] teaches that the movement of the nozzle depends upon the extrusion rate; [0029] teaches that the nozzle may be vibrated while moving through the matrix, which creates an irregular speed).

	Regarding claim 6, Millar teaches wherein solidifying the solidifying material comprises exposing the solidifying material to light or heat ([0066] teaches solidifying deposited material by annealing at 450 degrees).

	Regarding claim 7, Millar teaches wherein solidifying the solidifying material comprises allowing the solidifying material to cool ([0066] teaches that the solidifying material is cooled; [0042] teaches during extrusion the polymer is heated and then [0046] teaches the matrix supports the polymer as it solidifies, i.e. as it cools).

	Regarding claim 9, Millar teaches wherein the solidifying material is a polymer, a rubber, a pulp, a foam, a metal, a concrete, or an epoxy resin ([0028] teaches that the extruded material may be silicone or a polymer).

	Regarding claim 10, Millar teaches wherein the rubber is a silicone rubber ([0028] teaches the use of silicone as a feed material).

	Regarding claim 14, Millar fails to explicitly teach wherein the carbomer gel is a suspension. 
In the same field of endeavor Angellini a support matrix may be made of a carbomer suspension ([0205] teaches that a carbomer is suspended in ultrapure water).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar ([0028] in Millar teaches that the feed material may be silicone). 

	Regarding claim 15, Millar fails to explicitly teach wherein the carbomer gel has a viscosity between about 20000 centipoise and about 50000 centipoise.
	However, in the same field of endeavor Angellini teaches that a carbomer matrix may have a viscosity between about 20000 centipoise and about 50000 centipoise (see Fig. 1G; conversion of 1,000 centipoise to 1 Pa*s; [0090] teaches a range of 1 to 100 Pascals; [0088] teaches that the viscosity may be tuned to the desired form by varying concentration and solvent). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar ([0028] in Millar teaches that the feed material may be silicone). 

	Regarding claim 16, Millar teaches wherein the nozzle has a circular-shaped, rectangular- shaped, square-shaped, diamond-shaped, V-shaped, U-shaped, or C-shaped tip through which the solidifying material is deposited (see Fig. 2A showing a circular-shaped nozzle).

	Regarding claim 20, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in five through eight axes simultaneously, for at least a portion of time ([0033] teaches the extrusion nozzle may move in multiple axes of a six-axis arm without being bound to particular axes of movement; [0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions).

	Regarding claim 21, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in three through six axes simultaneously, for at least a portion of time ([0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions).

	Regarding claim 22, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in six axes simultaneously, for at least a portion of time ([0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions; [0033] teaches the extrusion nozzle may move in multiple axes of a six-axis arm without being bound to particular axes of movement).

	Regarding claim 23, Millar teaches wherein changing the position of the nozzle comprises changing the position of the nozzle to deposit solidifying material onto, around, or within another object within the carbomer gel ([0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material).

Claims 5, 12, 13, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini and further in view of Busbee et al. (US 20190039309 A1). 

Regarding claim 5, Millar fails to teach wherein changing the position of the nozzle within the carbomer gel comprises changing a position of the container of carbomer gel.
In the same field of endeavor Busbee teaches that a substrate where the 3D printing occurs may be positioned may be translated or rotated in one or more axes ([0114]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the movable printing head of Millar with the movable substrate of Busbee. Busbee teaches that having a translatable and rotatable substrate in addition to a movable printing head allows for printing on a wide variety of substrate surfaces and/or allow the print head to deposit material onto the substrate at a wide variety of angles ([0114]). Also, it is the relative movement between the nozzle and the print surface that is important, not which is being moved.

Regarding claim 12, Millar fails to teach wherein the solidifying material is a foam.
In the same field of endeavor Busbee teaches that foam may be used in 3D printing or 3D printing into a matrix ([0201]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the feed material of Millar and the foam of Busbee. Busbee teaches that the methods taught therein may be used to deposit silicone mixtures, ([0116]) such as the silicone feed material taught in Millar ([0028]). Further, Busbee teaches that a foam may be made from a silicone polymer ([0209]). As such, a silicone foam feed material would have been predictable to a person having ordinary skill in the art at the time of filing.  

	Regarding claim 13, Millar fails to teach wherein the solidified foam has a density of about 3 lb/ft3 to about 30 lb/ft3. 
	In the same field of endeavor Busbee teaches that the foam density may be varied according to the amount of added gas or water, the amount of chemical blowing agents, etc. Therefore, the density of the foam composition is a result effective variable dependent on the amount of gas, water, or blowing agent added to the polymer. See MPEP 2144.05.II.B (stating that a result effective variable is a “variable which achieves a recognized result” and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the feed material of Millar and the foam of Busbee. Busbee teaches that the methods taught therein may be used to deposit silicone mixtures, ([0116]) such as the silicone feed material taught in Millar ([0028]). Further, Busbee teaches that a foam may be made from a silicone polymer ([0209]). As such, a silicone foam feed material would have been predictable to a person having ordinary skill in the art at the time of filing.   

Regarding claim 17, Millar fails to teach wherein the solidifying material comprises two compounds that co-polymerize, and wherein solidifying the solidifying material comprises allowing the two compounds to co-polymerize.
In the same field of endeavor Busbee teaches that a cross-linking agent, polymer, cell-forming agent, and reinforcing particles may be mixed within a print nozzle ([0150]). Further, Busbee teaches that other additives may also be introduced, for example, surfactant, silicone surfactant, UV stabilizer, catalyst, pigment, nucleation promotors, fillers for better abrasion resistance, chemical foaming agents, etc ([0151[). These materials would co-polymerize in the hardening stage (see [0047] teaching that the reinforcing particles are functionalized). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Millar and Busbee. Busbee teaches that incorporating a second material, such as reinforcing particles, may be desirable in order to improve the mechanical properties of the 3D printed article ([0051]). 

	Regarding claim 18, Millar fails to teach wherein the nozzle further comprises a mixing portion that mixes the two compounds as they are deposited through the nozzle
In the same field of endeavor Busbee teaches a mixing compounds as they are deposited through the nozzle (see Fig. 16; [0150]; [0152] teaches a mixing chamber).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Millar and Busbee. Busbee teaches that mixing as taught therein, such as in the nozzle, allows for homogeneous distribution of one material with another ([0167]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini and further in view of Huang (US 20190275746 A1, hereinafter “Huang”). 

Regarding claim 8, Millar fails to teach wherein solidifying the solidifying material comprises exposing the solidifying material to light while depositing the solidifying material through the nozzle.
In the same field of endeavor Huang teaches that “solidification mechanisms can be selected from: thermal gelation, ultraviolet or any light-activated curing, ionic crosslinking, a combination thereof, and the like” ([0106]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Huang and Millar as Huang teaches that either solidification mechanism may be substitutable (0106). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini and further in view of Cohen (US 20160009029 A1, hereinafter “Cohen”). 

Regarding claim 11, Millar teaches printing a silicone material, but fails to teach the hardness of the silicone material. 
	In the same field of endeavor Cohen teaches that silicone objects can be in the range of 7-80 Shore A can be fabricated ([0066]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Millar and Cohen. Cohen teaches that the hardness of printed silicone may be varied locally ([0066]), thus a person having ordinary skill in the art at the time of filing would have found it predictable to print a silicone material with a hardness in the range of 00-10 to Shore 90D. 0020

Conclusion
The prior art made of record in Applicant’s submitted IDS and not relied upon is considered pertinent to applicant's disclosure: 

Hinton, et al; "3D Printing PDMS Elastomer in a Hydrophilic Support Bath via Freeform Reversible Embedding"; ACS Biomaterials Science and Engineering, May 2016 (teaching the extrusion of additive manufacturing material into a carbomer/Carbopol gel). 

	Fairs, Marcus, “SCI-Arc Student develops freeform 3D printing with ‘undo’ function,” Deezen, https://www.dezeen.com/2013/07/23/sci-arc-student-develops- freeform-3d-printing-with-undo-function/,  23 July 2013 (teaching the development of polymer printing in a gel with a six axis robot).  

“Obvious 3D printer technology based on 39. Inert environment,” https://www.appropedia.org/Obvious_3D_printer_technology_based_on_39._Inert_environment (teaching depositing material in a chamber of solid, self-healing material to create an inert environment). 

Clark, Liat, "How hair gel enables freeform 3D printing with an undo function," Retrieved from the Internet at: https://www.wired.co.uk/article/undo-3d-printing, Retrieved from the Internet on: March 22, 2019, 11 pages (teaching 3D printing into hair gel with a six axis robot).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619. The examiner can normally be reached M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742